—Order, Supreme Court, New York County (Herman Cahn, J.), entered on November 9, 1994, denying motions for summary judgment, unanimously affirmed for the reasons stated by Cahn, J., without costs and disbursements; and order, same court and Justice, entered on November 9, 1994, transferring the action to the Civil Court, unanimously affirmed, without costs and disbursements. Motion by plaintiff to compel payment of one-half the costs of printing the record granted. (See, Rules of App Div, 1st Dept [22 NYCRR] § 600.11 [d]:) No opinion. Concur— Rosenberger, J. P., Ellerin, Rubin, Asch and Nardelli, JJ.